The Chancellor.
Both the questions which are included in this case are proper for the law courts. The judgment creditor should be permitted to proceed to sell under his execu*488tion. On ejectment, brought by the purchaser, the bona jides of 'the deeds, and the effect of our -statute declaring deeds void ’against subsequent judgment creditors &c not having notice •thereof unless recorded within fifteen days after their delivery. Rev. Stat. 643, Sec. 18, will be proper subjects of inquiry and decision. The complainant’s are in possession; and if their -deeds -are good as against the judgment, they will,not be disturbed by the Sheriff’s making a deed to any one else.
Injunction dissolved.